MEMORANDUM OF DECISION.
Daniel Fennell appeals from a judgment of the Superior Court (York County; Cole, J.) affirming the judgment of the District Court (Biddeford; MacNichol, J.) finding him guilty of violation of 29 M.R.S.A. § 1312-B (Supp.1988).
We find no merit in the contention that the trial court erred in denying Fennell’s motion to suppress evidence secured by the police officer when he investigated the reason for Fennell’s car being stopped in the breakdown lane of the highway. See State v. LaPlante, 534 A.2d 959, 962 (Me.1987); State v. Doucette, 507 A.2d 590 (Me.1986); 3 W. LaFave, Search and Seizure § 9.2(h), at 409 n. 230 (1987).
The entry is:
Judgment affirmed.
All concurring.